UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 22-1078


MICHAEL WAYNE BRIDGETT,

                    Plaintiff - Appellant,

             and

KENNETH FITCH; PHYLIS REINARD; DEBORAH HEIM; MARY FRYE;
DEBORAH MONROE; ALAN RIVKIN; HOWARD KILIAN; DEBORAH
GARLITZ; MARK HENRY,

                    Plaintiffs,

             v.

STATE OF MARYLAND; GOVERNOR LARRY HOGAN; SECRETARY
DAVID R. BRINKLEY; STATE TREASURER NANCY KOPP, Chairman of the
SRPS Board of Trustees c/o Office of the Attorney General; STATE
COMPTROLLER PETER FRANCHOT, Vice Chair of SRPS Board of Trustees c/o
Office of Attorney General; SRPS BOARD OF TRUSTEES PENSION SYSTEM,
c/o Office of Attorney General,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Peter J. Messitte, Senior District Judge. (1:18-cv-02817-PJM)


Submitted: April 28, 2022                                        Decided: May 4, 2022


Before WYNN and DIAZ, Circuit Judges, and TRAXLER, Senior Circuit Judge.
Dismissed by unpublished per curiam opinion.


Michael Wayne Bridgett, Appellant Pro Se. Adam Dean Snyder, Assistant Attorney
General, OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore,
Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Michael Wayne Bridgett seeks to appeal the district court’s order granting in part

and denying in part Defendants’ motion to dismiss in this multi-party civil action regarding

prescription drug benefits for Maryland retirees. This court may exercise jurisdiction only

over final orders, 28 U.S.C. § 1291, and certain interlocutory and collateral orders, 28

U.S.C. § 1292; Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541,

545-46 (1949). The order Bridgett seeks to appeal is neither a final order nor an appealable

interlocutory or collateral order.    Accordingly, we dismiss the appeal for lack of

jurisdiction. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                               DISMISSED




                                             3